department of the treasury internal_revenue_service washington d c date number release date cc dom fs proc uilc internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel field service cc dom fs subject interest_netting under sec_6621 this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend x corp authorized representative y corp z corp year year etc excise_tax issues whether taxpayer has filed a proper claim under revproc_99_19 to protect its rights to interest_netting for interest periods before date whether interest_netting under sec_6621 which provides for a zero rate of interest on equivalent underpayments and overpayments by the same taxpayer applies to an affiliated_group_of_corporations filing a consolidated_income_tax_return and its individual members such that interest on a consolidated income_tax underpayment may be netted against interest on a separate excise_tax overpayment made by a member of the consolidated_group conclusions x corp has met the basic requirements for filing a valid refund claim as outlined in revproc_99_19 interest_netting under sec_6621 facts for all of the tax years in question x corp is the common parent of an affiliated_group which files consolidated income_tax returns on a calendar_year basis y corp is a second-tier_subsidiary of x corp and is a member of the affiliated_group reporting its income deductions and credits on the consolidated_return y corp separately calculates and pays excise_taxes filing separate excise_tax returns under its own taxpayer_identification_number in years and x corp acting as agent for the affiliated_group in all matters related to the income_tax_liability for the group executed two partial agreements forms with the internal_revenue_service pursuant to those agreements the service assessed income_tax deficiencies totaling dollar_figurem for year year and year the agreed deficiencies plus interest were paid in august of year and january of year thereafter y corp settled several cases relating to deficiencies in its separate excise_taxes for quarters ended march year through december year in addition y corp’s subsidiary z corp filed an excise_tax refund claim which the service paid in part with the resolution of the excise_tax cases and the refund claim the service refunded dollar_figurem in excise_tax overpayments plus interest in june of year since interest ran on the income_tax underpayments through january of year and on the excise_tax overpayments through june of year there were overlapping periods where the service charged interest to x corp for the affiliated group’s consolidated income_tax liabilities and owed interest to y corp for its overpayments of excise_tax y corp is a wholly owned subsidiary of a subsidiary which x corp wholly owns see sec_1_1502-77 these payments were not made in final settlement of all liabilities and indeed the service subsequently issued a statutory_notice_of_deficiency asserting deficiencies in income_tax for year sec_3 through totalling over dollar_figurem it is not clear from the facts whether z corp is a member of the affiliated_group filing consolidated income_tax returns x corp therefore filed a refund claim for interest on the underpayments of income_tax recalculating the interest owed using netting principles to date the service has not rendered a decision on the claim in year the service issued a notice_of_deficiency asserting additional income_tax deficiencies for year sec_3 through x corp has petitioned the tax_court for a redetermination of the deficiencies and has affirmatively raised the issue of interest_netting with respect to the overlapping periods of excise_tax overpayments and income_tax underpayments claiming an overpayment_of_tax and interest in addition x corp has filed with the special trial attorney handling the tax_court litigation a form_843 for interest_netting under new code sec_6621 and revproc_99_19 legal analysis sec_6621 of the internal_revenue_code provides for a net interest rate of zero to the extent of overlapping tax underpayments and overpayments by the same taxpayer the statute6 is captioned elimination of interest on overlapping periods of tax overpayments and underpayments and provides to the extent that for any period interest is payable under subchapter_a and allowable under subchapter_b on equivalent underpayments and overpayments by the same taxpayer of tax imposed by this title the net rate of interest under this section on such amounts shall be zero for such period pursuant to its effective date the statute applies to interest for periods beginning after date and in special circumstances will also apply to periods beginning before that date if the applicable statute of limitation has not expired with regard to either the tax underpayment or overpayment and the taxpayer reasonably identifies and establishes the overlapping periods for which the zero rate applies and files a as enacted by sec_3301of the internal_revenue_service reform and restructuring act of rra pub_l_no 112_stat_741 and amended by sec_4402 of the tax and trade relief extension act of ttrea pub_l_no 112_stat_2681 request before date the legislative_history indicates that the rra sec_3301 as amended by ttrea sec_4002 provides for the following effective dates --- in general -except as provided under paragraph the amendments made by this section shall continued on next page effective date of the statute is for calendar quarters beginning after the date of enactment which is the calendar_quarter beginning on date h_r rep no 105th cong sess moreover congress anticipated that where interest is payable from and allowable to an individual taxpayer for the same period the secretary will take all reasonable efforts to offset the liabilities rather than process them separately using the net interest rate of zero h_r conf_rep no 105th cong 2d sess see also joint_committee print general explanation of tax legislation enacted in 105th cong 2d sess nevertheless congress intended a zero interest rate to apply for periods of mutual indebtedness without regard to whether the underpayments or overpayments were currently outstanding in this respect the legislative_history makes clear that f or all periods in which the underpayment and the overpayment run concurrently the interest rate must be the same so that the net interest rate of zero applies h_r rep no 105th cong sess and n revproc_99_19 1999_13_irb_10 concerns the application of sec_6621 to interest for periods prior to date in order to qualify for interest_netting under revproc_99_19 both periods of limitation applicable to the tax underpayment and the tax overpayment must have been open on date id sec_2 see also joint_committee print general explanation of tax legislation enacted in 105th cong 2d sess further taxpayers are to submit a form_843 claim_for_refund and request for abatement with the service_center where taxpayer filed its most recent return labeling the top of the apply to interest for periods beginning after the date of enactment of this act date special rule --- subject_to any applicable statute of limitation not having expired with regard to either a tax underpayment or a tax overpayment the amendments made by this section shall apply to interest for periods beginning before the date of the enactment of this act if the taxpayer- a reasonably identifies and establishes periods of such tax overpayments and under-payments for which the zero rate applies and b not later than date requests the secretary_of_the_treasury to apply sec_6621 of the internal_revenue_code_of_1986 as added by subsection a to such periods form request for net interest rate of zero under revproc_99_19 the form should indicate the type of tax and return covered by the request the taxable periods for which taxpayer overpaid and underpaid its tax_liability when the tax was paid if the underpayment is no longer outstanding when the taxpayer received a refund if the overpayment is no longer outstanding and identify and establish the periods for which taxpayer’s underpayment and overpayment overlapped the form should also state that the periods have not been previously used to obtain a net interest rate of zero revproc_99_19 sec_4 a - e for those taxpayers with returns under consideration by any office of the service revproc_99_19 allows taxpayer to submit a letter or written_statement to that office in lieu of submitting a form_843 to the service_center the letter must provide the same information delineated above including the type of tax and return that affects the interest computation for the taxable_period under consideration as well as when and for what period the refund or payment that affects the interest computation for the taxable_period under consideration was made revproc_99_19 sec_4 - here x corp has submitted a form_843 to the special trial attorney handling the current tax_court litigation in the attachments to its form_843 x corp has reasonably identified and established the overlapping periods for which it seeks a zero interest rate as well as a computation of the amount of interest to be refunded x corp has met the basic requirements for filing a valid refund claim under revproc_99_19 retroactive application of sec_6621 to interest periods before date requires that both relevant statutes of limitation remain open as of the statute’s effective date and that taxpayer file a request before date here there is no dispute the limitations_period for claiming additional interest on y corp’s excise_tax overpayments under u s c and and for claiming a refund of interest on the consolidated income_tax underpayments under code sec_6511 were open as of date further we are of the view that x corp complied with the special procedures outlined in section dollar_figure of revproc_99_19 having submitted a form_843 to the special trial attorney with respect to seeking a refund of underpayment interest the limitations_period was suspended by virtue of the service having issued a valid notice_of_deficiency on june year and by x corp having thereafter filed a timely petition to the tax_court handling the current tax_court litigation that office has authority to consider the returns for the years at issue before the tax_court see chief_counsel directives manual ccdm while the tax_court may not in the present proceedings redetermine interest on a deficiency because code sec_6601 excludes interest from the definition of tax imposed under sec_6211 and therefore interest is not part of a deficiency code sec_7481 now allows the court’s jurisdiction to be invoked to redetermine interest related to a deficiency by filing a motion within one year after the court’s decision becomes final were the court to determine there are no deficiencies for the years at issue code sec_6512 defines the tax court’s jurisdiction to determine overpayments in general the court has jurisdiction to determine the amount of an overpayment in income_tax for a taxable_year where it finds that there is no deficiency and further finds that the taxpayer has made an overpayment of income_tax for the same taxable_year or where the court finds there is a deficiency but that the taxpayer has made an overpayment of such tax id sec_6512 further in determining whether x corp has overpaid its taxes the court has jurisdiction to determine whether x corp overpaid interest by virtue of its entitlement to a zero interest rate on underpayments for the years before court 110_tc_291 see also 85_tc_445 before reaching this issue however the court would be required to determine there are no deficiencies for the years at issue alternatively x corp and the service would have to settle the deficiencies with x corp paying the deficiency amounts and interest so that the tax court’s jurisdiction to determine overpayments could be invoked case development hazards and other considerations in 110_tc_291 the tax_court held it had jurisdiction to review the taxpayer’s claim of having overpaid interest on underpayments for years before the court that the taxpayer had settled there taxpayer and the commissioner had also agreed to overpayments for certain prior years not before the court and when the service failed to offset the overpayments from the prior years against the settled underpayments taxpayer paid the settled underpayments with interest and then claimed the service’s failure to offset had caused it to overpay interest for the years before the court the court held that an overpayment can include interest and accordingly under code sec_6512 it had jurisdiction to review taxpayer’s claim of an overpayment of interest on the settled underpayments id t c pincite thus in determining whether x corp has made an overpayment_of_tax the court will be called upon in the present proceedings to determine the application of code sec_6621 and whether x corp and y corp are the same taxpayers for purposes of interest_netting if additional income_tax deficiencies are determined the tax court’s overpayment jurisdiction cannot be invoked absent x corp paying the deficiencies and interest see code sec_7481 110_tc_291 what follows however x corp and y corp sec_6621 provides for a zero rate of interest on equivalent underpayments and overpayments by the same taxpayer by george e bowden technical assistant to the assistant chief_counsel field service
